§§

FILED

UNI'I`ED STATES DISTRICT COURT

FoR THE DISTRICT oF CQLUMBIA FEB 2 8 2911
CC|erk, U.S. Dist_rict_& Bankruptcy
LARRY E_ BELTGN, SR_, ) ourts forthe D¢strict of Columbia

)

Plaintiff, )

)

v, ) Civil Action NO. l l-l()2

)

UNITED STATES OF AMERICA, et al., )
)

Defendants. )

MEMORANDUM OPINION

This matter is before the Court upon consideration of plaintiff’ s application to proceed in
forma pauperis and his pro se complaint. The application will be granted, and the complaint
will be dismissed.

Plaintiff purports to bring a civil rights action under 42 U.S.C. §§ 1983 and l985, and
under the Federal Tort Claims Act ("FTCA"), see 28 U.S.C. § 2674 et seq., arising from the
denial of benefits owed for a service-connected injury sustained in 1972. The Secretary of
Veterans Affairs "shall decide all questions of law and fact necessary to a decision by the
Secretary under a law that affects the provision of benefits by the Secretary to veterans or the
dependents or survivors of veterans." 38 U.S.C. § 51 l(a). The Secretary’s decisions "as to any
such question shall be final and conclusive and may not be reviewed by any other official or by
any court[.]" Id. A federal district court does not have jurisdiction over matters relating to
veterans benefits. Prz`ce v. Um`led States, 228 F.3d 420 (D.C. Cir. 2000) (the Veterans’ Benefits
Act of 1957 "precludes judicial review in Article IlI courts of VA decisions affecting the
provision of veterans’ benefits"), cert. denz'ed, 534 U.S. 903 (2001).

insofar as plaintiff attempts to bring an action under Bivens v. Sz'x Unknown Narned

Agents of the Fea'. Bureau of Narcozz'cs, 403 U.S. 388, 396 (197l), against the defendants in their
individual capacities, no such remedy is available. See Thomas v. Prz`ncz`pz`, 394 F.3d 970, 975-76
(D.C. Cir. 2()05) (affirming dismissal of Bivens claims against Department of Veterans Affairs
employees for constitutional torts in the context of a dispute over veterans’ benefits).
Furthermore, plaintiffs FTCA claim fails because "the United States simply has not rendered
itself liable under [the FTCA] for constitutional tort claims." Fed. Deposz`t Ins. C0rp. v. Meyer,
510 U.S. 471, 478 (1994); see Zaki_va v. United Staz‘es, 267 F. Supp. 2d 47, 56 (D.D.C. 2003).
The Court will dismiss the complaint in part for lack of subject matter jurisdiction and in

part because it fails to state a claim for which relief can be granted. An Order is issued

separate1y.

DATE:  /é, é!o//   

United States Di&rict Judgd ` ~/